United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
ww.uspto.gov


PATENT LAW GROUP:
Atkins and Associates P.C. 
123 W. Chandler Heights Road, Unit 12535
Chandler, AZ  85248

In re Application of:
Christopher David Ainsworth
Serial No.: 16/377,070
Filed: April 5, 2019
Title: 	INTEGRATED HIGH VOLTAGE CAPACITOR
::::
:
:




       DECISION ON PETITION 
         UNDER 37 CFR § 1.144


This is a decision on a petition under 37 CFR 1.144, filed on May 11, 2021, requesting review of the restriction mailed September 3, 2020, and rejoinder and examination of claims 21-27, 33 and 34.

The petition is GRANTED.

The petitioner asserts that the restriction mailed September 3, 2020 was improper because it fails to establish mutual exclusivity of the associated species.  The petition points out that the restriction suggests claims 21-27, 33 and 34 were different species from originally presented claims because they included an optical receiver comprising a transimpedance amplifier and an avalanche photodiode, however every disclosed species included a transimpedance amplifier and an avalanche photodiode.  

A review of the application file record reveals that the restriction mailed September 3, 2020 fails to establish the required mutual exclusivity, and accordingly was improper.  Since the restriction was improper, it is hereby withdrawn, claims 21-27, 33 and 34 are rejoined and the application will be forwarded to the examiner for action.

Telephone inquiries concerning this decision should be directed to Kenneth Parker, Supervisory Patent Examiner, at (571) 272-2298. 

/JOSEPH THOMAS/_______________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Electrical and Optical 
       Systems and Components
JT/kp:ds